         Case 4:19-cv-00831-KGB Document 12 Filed 08/25/20 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

JOHN BARBUTO                                                                          PLAINTIFF

v.                                 Case No. 4:19-cv-00831 KGB

K-MAC ENTERPRISES, INC.                                                             DEFENDANT

                                             ORDER

       Before the Court is the parties’ joint stipulation of dismissal with prejudice (Dkt. No. 11).

The stipulation accords with the terms of Federal Rule of Civil Procedure 41(a)(1)(A)(ii).

       For good cause shown, the Court adopts the stipulation of dismissal. The action is

dismissed with prejudice, and the parties shall bear their own costs, attorneys’ fees, and expenses.

       It is so ordered this 25th day of August, 2020.


                                                     ________________________________
                                                     Kristine G. Baker
                                                     United States District Judge
